Name: 81/212/EEC: Council Decision of 26 March 1981 replacing a member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-11

 Avis juridique important|31981D021281/212/EEC: Council Decision of 26 March 1981 replacing a member of the Committee of the European Social Fund Official Journal L 100 , 11/04/1981 P. 0024 - 0024****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 26 MARCH 1981 REPLACING A MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 81/212/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) ON THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 10 NOVEMBER 1980 APPOINTING THE MEMBERS AND ALTERNATES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 9 NOVEMBER 1982 , WHEREAS A SEAT AS MEMBER OF THE AFORESAID COMMITTEE IN THE WORKERS ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR MINIUTTI , NOTIFIED TO THE COUNCIL ON 4 MARCH 1981 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 5 MARCH 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR FRANCO CHITTOLINA IS HEREBY APPOINTED MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR MINIUTTI FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 9 NOVEMBER 1982 . DONE AT BRUSSELS , 26 MARCH 1981 . FOR THE COUNCIL THE PRESIDENT D . S . TUIJNMAN